 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA Bar #294141
     ERIN M. SNIDER, CA Bar #304781
 3   Assistant Federal Defenders
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     CONRADO VIRGEN MENDOZA
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00015-DAD-BAM

12                                                  DEFENDANTS’ JOINT MOTION FOR
                       Plaintiff,                   ADDITIONAL PEREMPTORY CHALLENGES
13                                                  AND JUROR QUESTIONNAIRE; ORDER
14   vs.

15
     ERIK QUIROZ RAZO, aka Erick Razo
16   Quiroz, CONRADO VIRGEN
     MENDOZA, ERASMO VILLEGAS
17   SUAREZ, and MARIA LUISA
     MORENO,
18
19                     Defendants.
20
21          Defendants Erik Quiroz Razo, Conrado Virgen Mendoza, Erasmo Villegas Suarez, and
22   Maria Luisa Moreno hereby move this Court for an order: (1) awarding the defendants four
23   extra peremptory challenges, as authorized under Federal Rule of Criminal Procedure 24(b)(2);
24   and (2) approving a juror questionnaire to aid the parties in identifying potential jurors who
25   harbor biases against undocumented immigrants or who have seen, heard, or read any of the
26   media coverage surrounding this case. The government does not object to the defendants’
27   request for additional peremptory challenges or to the juror questionnaire attached as Exhibit A
28   to this motion.
 1   I.     This Court Should Exercise Its Discretion to Grant the Defendants Additional
            Peremptory Challenges.1
 2
 3          The Sixth Amendment requirement that a defendant be afforded a fair trial by an
 4   impartial jury is “fundamental to the American justice system.” Taylor v. Louisiana, 419 U.S.
 5   522, 530 (1975). The primary purpose of peremptory challenges is to help “secure the
 6   constitutional guarantee of trial by an impartial jury.” United States v. Martinez-Salazar, 528
 7   U.S. 304, 315 (2000).
 8          Federal Rule of Criminal Procedure 24(b)(2) provides for six peremptory challenges for
 9   the government and ten peremptory challenges for the defense as a base line number. Fed. R.
10   Crim. P. 24(b)(2). Rule 24, however, provides that the “court may allow additional peremptory
11   challenges to multiple defendants, and may allow the defendants to exercise those challenges
12   separately or jointly.” Fed. R. Crim. P. 24(b). The decision of whether to award additional
13   peremptory challenges “rests in the trial court’s discretion.” United States v. McClendon, 782
14   F.2d 785, 787 (9th Cir. 1986), overruled on other grounds by United States v. Garrett, 179 F.3d
15   1143 (9th Cir. 1999).
16          In this case, the defendants jointly request that this Court grant four additional
17   peremptory challenges, for a total of fourteen, with six such challenges to be exercised jointly
18   and the remaining eight to be exercised individually (two per defendant). Additional peremptory
19   challenges are necessary to ensure the defendants receive an impartial jury in this case. The
20   defendants each have their own respective defense theories and, consequently, will have different
21   concerns during the voir dire process. The defendants also believe that additional peremptory
22   challenges will help to address concerns over pretrial media coverage. See United States v.
23   Salad, Case No. 2:11cr34, 2013 WL 12203461, at * (E.D. Va. Mar. 29, 2013) (“Prejudicial
24   pretrial media coverage may be a reason to grant additional peremptory challenges to the
25
26   1
       After originally agreeing to seven peremptory challenges per defendant, the government
27   withdrew from that agreement at the trial confirmation hearing and indicated that it would leave
     this matter to the discretion of the Court. The defendants have conferred with counsel for the
28   government, who have indicated that they do not oppose the defendants’ request for four
     additional peremptory challenges.

                                                     --2-
 1   defendants, while holding the government to a smaller allotment.” (citing United States v.
 2   Haldeman, 559 F.2d 31, 79 (D.C. Cir. 1976))). An additional four peremptory challenges in a
 3   four-defendant case is in line with what other district courts have granted. See United States v.
 4   Rodriguez-Landa, Case No. 2:13-cv-00484-CAS, 2019 WL 653853, at *19 (C.D. Cal. Feb. 13,
 5   2019) (“The Court hereby grants defendants five additional challenges, one per defendant in this
 6   trial. Combined with the ten peremptory challenges provided by Rule 24(b)(2), defendants may
 7   now exercise a total of fifteen challenges. Defendants may divide these challenges as they
 8   wish.”); United States v. Marr, Case No. 14-cr-00580-PJH, 2017 WL 1540815, at *7 (N.D. Cal.
 9   Apr. 28, 2017) (granting an additional two peremptory challenges to the defendants in a four-
10   defendant case); United States v. Smith, Case No. CR 14-1362-TUC-JAS (LAB), 2016 WL
11   2587989, at *1 (D. Ariz. May 5, 2016) (granting an unopposed motion for additional peremptory
12   challenges, which requested an additional two peremptory challenges per defendant, for a total of
13   eighteen peremptory challenges, and an additional four peremptory challenges for the
14   government); United States v. Dimora, Case No. 1:10CR387, 2011 WL 5361129, at *8 (N.D.
15   Ohio Oct. 31, 2011) (granting the defendants fourteen peremptory challenges and the
16   government eight peremptory challenges in a two-defendant case); Haldeman, 559 F.2d at 79
17   (D.C. Cir. 1976) (upholding the district court’s award of “five extra challenges to be exercised
18   individually, one to each defendant”).
19          Accordingly, for the reasons set forth above, the defendants jointly request that this Court
20   award them an additional four peremptory challenges, for a total of fourteen peremptory
21   challenges, with such six challenges to be exercised jointly and the remaining eight challenges to
22   be exercised individually (two per defendant).
23   II.    The Proposed Juror Questionnaire Will Aid the Parties in Identifying Potential
            Jurors Who Should Be Stricken For Cause.
24
25          During the August 28, 2019 pretrial conference, the Court expressed concern over the

26   number of questions in the parties’ proposed juror questionnaire. The parties have worked

27   together to rewrite the questionnaire and reduce the number of questions to three in order to

28   address the Court’s concern. Attached as Exhibit A to this motion is the revised questionnaire,


                                                      --3-
 1   which has been approved by all parties, including the government. Upon approval of the
 2   questionnaire, counsel for defendant Conrado Virgen Mendoza is available to make copies of the
 3   questionnaire and deliver those copies to chambers for disbursement to potential jurors.
 4
 5                                                Respectfully submitted,
 6
                                                  HEATHER E. WILLIAMS
 7                                                Federal Defender
 8   Date: September 3, 2019                      /s/ Erin M. Snider
                                                  MEGAN T. HOPKINS
 9                                                ERIN M. SNIDER
                                                  Assistant Federal Defenders
10                                                Counsel for Conrado Virgen Mendoza
11                                                /s/ Barbara Hope O’Neill
12                                                BARBARA HOPE O’NEILL
                                                  Counsel for Erik Quiroz Razo
13
                                                  /s/ Willard P. Bakeman
14                                                WILLARD P. BAKEMAN
                                                  Counsel for Maria Luisa Moreno
15
                                                  /s/ Serita Rios
16                                                SERITA RIOS
                                                  Counsel for Erasmo Villegas Suarez
17
18
19
20
21
22
23
24
25
26
27
28


                                                    --4-
 1                                              ORDER
 2          GOOD CAUSE APPEARING, the Court hereby grants the defendants’ joint motion for
 3   additional peremptory challenges and juror questionnaire. The Court awards the defendants an
 4   additional four peremptory challenges, for a total of fourteen peremptory challenges, with six
 5   such challenges to be exercised jointly and the remaining eight to be exercised individually (two
 6   per defendant). The Court also approves the proposed juror questionnaire, which is attached as
 7   Exhibit A to the motion. Counsel for defendant Conrado Virgen Mendoza is hereby ordered to
 8   make ninety copies of the questionnaire and deliver it to chambers no later than Friday,
 9   September 6, 2019, at noon.
10
     IT IS SO ORDERED.
11
12      Dated:     September 4, 2019
                                                       UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    --5-
